DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Amendment
The Applicant’s amendment filed along with the RCE was received and entered. As the results, dependent claims 7 and 14 were previous cancelled. No new claims were added. Therefore, claims 1-6, 8-13 and 15-20 are pending in this application at this time.
 
Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The Applicant’s amendment filed along with arguments/remarks on 07/25/2022 were carefully reviewed. Based on the Applicant’s remarks, from the last paragraph, page 1 to the page 2 wherein the Applicant agued as followings:
	“…Applicant submits that Heinmiller does not disclose removing call origin information and placing a trunk group identifier TGRP which can be identified when a call message is received from call message data and which includes telephone number information which can be used to identify the OCN information. Claim 1 was further amended to provide details about this procedure. The example in paragraphs [0029] through [0031] of Heinmiller do not disclose or suggest the subject matter of claim 1. Performing a SCP query, as taught by Heinmiller, is outside the scope of claim 1.
 	As for Davis, the OCN parameter example on column 12 provides for including the OCN, which is described as being “recorded” or identified from a database, however, these examples don’t include using the TGRP to identify the OCN and using the OCN and TGRP to identify the origin carrier network used to forward the call message. Also, neither reference identifies the TGRP prior to removing the call origin information and then removing the call origin information and adding the TGRP to the call header of the message.”

	Based on the above arguments, Examiner performed updated searches and  found new references, Somes (US 2011/0051714) and Chu (US 2008/0043718). However, the new references as well as or in combination with the prior of record cited in the previous Office Actions failed to teach the above features as argued by the Applicant above. 
It is also noticed that a collection of prior art as found above in combined with the previous cited references disclose various systems and methods for call routings and call message types that are in different systematic constructions and with different purposes and functions, and thus they are not disclose or suggest the combination of the features as argued by the Applicant and as recited in each of the amended claims 1, 8 and 15.
	Therefore, the prior art of record failed to clearly teach or fairly suggest a combination of the features, as well as logical steps of a method, particular in the bold and underlined portions, as recited in each of the amended independent claims 1, 8 and 15, which are repeatedly stated in the followings:
	1.   A method comprising: 
identifying origin carrier information and a trunk group identifier (TGRP) associated with call origin information of a call message intended for a call recipient prior to removing the call origin information; 
removing the call origin information; 
adding the identified trunk group identifier (TGRP) to a contact header portion of a call message header of the call message to create a modified call message that identifies the origin carrier information, and a particular trunk group used to forward the call message data; 
forwarding the modified call message to a destination network associated with the call recipient; 
retrieving an operating company number (OCN) parameter from an external data source based on a telephone number identified by the TGRP in the call message header; and 
determining the origin carrier network based on the OCN and the TGRP.

	8.    An apparatus comprising: 
a processor configured to
identify origin carrier information and a trunk group identifier (TGRP) associated with call origin information of a call message intended for a call recipient prior to removal  of the call origin information; 
remove the call origin information; 
add the identified trunk group identifier (TGRP) to a contact header portion of a call message header of the call message to create a modified call message that identifies the origin carrier information, and a particular trunk group used to forward the call message data; 
forward the modified call message to a destination network associated with the call recipient; 
retrieve an operating company number (OCN) parameter from an external data source based on a telephone number identified by the TGRP in the call message header; and 
determine the origin carrier network based on the OCN and the TGRP.

 	15.    A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform:
identifying origin carrier information and a trunk group identifier (TGRP) associated with call origin information of a call message intended for a call recipient prior to removing the call origin information; 
removing the call origin information; 
adding the identified trunk group identifier (TGRP) to a contact header portion of a call message header of the call message to create a modified call message that identifies the origin carrier information, and a particular trunk group used to forward the call message data; 
forwarding the modified call message to a destination network associated with the call recipient; 
retrieving an operating company number (OCN) parameter from an external data source based on a telephone number identified by the TGRP in the call message header; and 
determining the origin carrier network based on the OCN and the TGRP.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: August 2022